Per Curiam:
In order to show by parol that a deed absolute on its face is a mortgage, the proof must be clear, explicit, and unequivocal: Plumer v. Guthrie, 26 P. F. Smith, 441. Tested by this well-recognized rule of law, the evidence was clearly insufficient to justify a verdict, that as between these parties the deed absolute on its face was in fact only a mortgage. The learned Judge committed no error in instructing the jury to return a verdict in favor of the plaintiff below.
Judgment affirmed.